DETAILED ACTION

This action is in response to the application filed on 1/20/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2015/062554) in view of Hu (2013/0194831). 	Regarding claim 1, Chen et al. discloses (see fig. 10) a power supply device, comprising: a switch circuit (102), generating a switch voltage (output from 102) according to an input voltage (Vin), a first clock voltage (gate signals for switches in 102), and a second clock voltage (gate signal to switches in 102); a resonant circuit (106), comprising a variable capacitor (1005) and a variable inductor (1006), wherein the resonant circuit generates a resonant voltage according to the switch voltage (operation of 106 operating based on output from 102), a first control voltage (control voltage to gate of switches in 1005), and a second control voltage (control voltage to the gates of switches of 1006); a first transformer (112), generating a transformation voltage according to the resonant voltage (output on secondary side of 112); an output rectifier (114), generating an output voltage according to the transformation voltage (output from 114 to filter 116). 	Chen et al. does not disclose a feedback circuit, detecting a sensing voltage relative to the output rectifier, wherein the feedback circuit determines the first control voltage according to the sensing voltage, so as to control a tunable capacitance of the variable capacitor; and a controller, detecting the sensing voltage relative to the output rectifier, wherein the controller determines the second control voltage according to the sensing voltage, so as to control a tunable inductance of the variable inductor. 	Hu discloses (see fig. 1) a feedback circuit (22), detecting a sensing voltage relative to an output rectifier (connection of 22 to the output of 16), wherein the feedback circuit determines a first control voltage according to the sensing voltage . 	
Allowable Subject Matter
Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Baarman et al. (US 2015/0035376) discloses a wireless power control system with a variable resonant network. 	Liu et al. (US 2018/0212469) discloses a multi-mode wireless power receiver circuit and control method thereof. 	Hsu (US 2014/0092649) discloses a contactless inductively coupled power transfer system. 	Cho et al. (US 2016/0079764) discloses a wireless power receiver and method for controlling the same. 	Liu et al. (US 2007/0236967) discloses a full-resonant power circuit device for receiving a variable input voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838